Exhibit 10.20


MEMORANDUM

DATE:   June 1, 2005


TO:   Sue Horvath


FROM:   Marti Morfitt



This is intended to confirm your recent promotion to Vice President & Team
Leader, International reporting to me and effective April 1, 2005. Your new base
salary is $145,000 annualized, paid over regular semi-monthly pay periods.

In the event your employment is terminated by CNS without Cause (as defined on
Exhibit A) prior to a change in control of CNS, in exchange for a written
release of all claims by you, CNS will pay you severance equal to your annual
base salary payable over a period of twelve months from your termination date,
subject to required withholding salary plus pay your COBRA premium over the same
period. In the event your employment is terminated by CNS without Cause or you
resign your employment with CNS for Good Reason (as defined on Exhibit A) within
24 months after a change in control of CNS, in exchange for a written release of
all claims by you, CNS will pay you severance equal to two times your annual
base salary payable over a period of twenty-four months from your termination
date, subject to required withholding plus your COBRA premium payable over a
period of 18 months from your termination date.

Sue, we are excited to have you take on these new responsibilities. If you have
any questions about the terms of this new position, please see me or Nicole
Strait. I know that this will be a challenging and rewarding opportunity for you
and that you will be an important part of delivering the CNS vision!

Regards,

Marti Morfitt


--------------------------------------------------------------------------------


EXHIBIT A

“Cause” shall mean one or more of the following: (i) your willful failure or
refusal to perform your expected services to CNS consistent with your position;
(ii) your commission of an intentional breach of fiduciary duty against CNS or a
substantial act of fraud against or affecting CNS or any customer, supplier,
client, agent, or executive thereof; (iii) your commission of any other willful
or reckless act which is deemed by CNS’s Board to have a material adverse effect
on CNS (it being understood that mere negligence in performance of duties is not
Cause under this Agreement); (iv) your willful breach of any provision of this
Agreement or any policy or directive of the Board or the CEO, including the CNS
Code of Conduct; or (v) your commission of any act involving moral turpitude
which is deemed by CNS’s Board to have a material adverse effect on CNS or your
position with CNS; or (vi) your unsatisfactory performance after specific notice
of performance deficiencies, description of expectations and opportunity to
cure.

“Good Reason” shall mean: (i) CNS has materially breached any of the terms of
this Agreement; (ii) you are assigned duties which are materially inconsistent
with your position, duties, responsibilities and status as Vice President of
Human Resources; (iii) your base salary or bonus opportunity, is reduced; or
(iv) as a result of the relocation of CNS’ principal offices, you would be
required to relocate your principal residence outside reasonable commuting
distance of the Twin Cities Metropolitan area.







--------------------------------------------------------------------------------